Citation Nr: 1447349	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for cancer of the left parotid gland.

2.  Entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a bilateral leg disorder.

6.  Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Louisiana, so the matter is now handled by the RO in New Orleans, Louisiana. 

In August 2012, the Board remanded these claims for further development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board notes that this appeal originally included entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); however, this issue was granted in full in a February 2013 rating decision, and as such, is no longer on appeal.


REMAND

The Veteran seeks to reopen his claim for entitlement to service connection for cancer of the left parotid gland, and seeks entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect, a low back disorder, a bilateral leg disorder, a bilateral foot disorder, and headaches.

First, the Board notes that the record indicates the Veteran has applied for Social Security Disability benefits.  See October 2001 letter.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Low Back Disorder, Bilateral Leg Disorder, Bilateral Foot Disorder and Headaches

The Veteran has asserted that his low back, bilateral leg, bilateral foot and headache disorders all began during service.  The Veteran was afforded VA examinations for these disorders in January 2013.  The Board finds that these examinations are inadequate and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Board notes that the Veteran has asserted that his back pain began during service.  See December 2005 statement.  During the January 2013 VA examination, the Veteran's chronic low back pain symptoms beginning in service were not noted or discussed by the examiner.  In the examination report, the examiner only indicated that the Veteran was never seen for his back during his time in the military.  After examination, the VA examiner opined that the Veteran's low back and bilateral leg disorders were less likely than not incurred in or caused by service, as the Veteran had no problems while in the military and only had left lower extremity problems years after his low back pain began.  

The Board finds this opinion to be inadequate.  A remand is necessary to obtain a new VA medical opinion.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back and leg pain, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Furthermore, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As the Veteran is seeking entitlement to service connection for a low back disorder, the Board finds that a medical opinion should also be obtained regarding whether the Veteran's back disorder caused or aggravates his bilateral leg disorder and/or bilateral foot disorder.  See 38 C.F.R. § 3.310 (a disability caused or aggravated by a service-connected disability shall be service-connected).

In January 2013, a VA examiner also opined that the Veteran's bilateral foot disorder was less likely than not incurred in or caused by service as, "there was no evidence to support that [the Veteran's] foot condition was caused by military service."  The Court has held that a medical opinion that contains only conclusions is to be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that an addendum medical opinion pertaining to the Veteran's bilateral foot disorder must be obtained.

Finally, in January 2013, a VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by service, as he had no injury or precipitating event occurring during service that would have caused the headaches.  The examiner failed to discuss that the Veteran was seen on at least one occasion for complaint of headaches during service and that at the time of separation, the Veteran indicated he either had or was having frequent severe headaches.  Additionally, the January 2013 VA examination report indicates that the Veteran reported having headaches when something worried him.  Given that the Veteran has recently been service connected for PTSD, the Board finds a medical opinion should be obtained to determine whether the Veteran's headaches are proximately due to or aggravated by his PTSD.

All updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and updated treatment records and associate them with the claims file.

2.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

If no further records are available, properly document a negative response in the file.

3.  Obtain addendum opinions to the January 2013 VA examinations for the Veteran's low back, bilateral leg, and bilateral foot disorder.  If deemed necessary by the examiner, afford the Veteran VA examinations for the claimed disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiners must be provided the claims folder, access to Virtual VA, and a copy of this Remand. 

All current low back, bilateral leg, and bilateral foot disorders should be diagnosed.  The examiners should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's low back disorder is causally or etiologically related to service, to include the reported pain that began during service;

b)  that the Veteran's bilateral leg disorder is causally or etiologically related to service, OR is proximately due to or aggravated (beyond a natural progression) by his low back disorder;

c)  that the Veteran's bilateral foot disorder is causally or etiologically related to service, OR is proximately due to or aggravated (beyond a natural progression) by his low back disorder and/or bilateral leg disorder.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum opinion to the January 2013 VA examination for the Veteran's headaches.  If deemed necessary by the examiner, afford the Veteran VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folder, access to Virtual VA, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's headaches are causally or etiologically related to service, to include the documented headaches during service and/or the Veteran's claimed exposure to noise during service;

b)  that the Veteran's headaches are proximately due to or aggravated (beyond a natural progression) by his PTSD.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completion of the above, the RO must readjudicate the claims.  

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



